Title: Wilhem & Jan Willink to John Adams, 25 November 1784
From: Wilhem & Jan Willink
To: Adams, John


        
          Sir.
          Amsterdam 25 Nov: 1784.
        
        We apply to your Excellencÿ in behalf of an unfortunate young man, being a Citizen of Massechusetts New England called Sir Jonas Hartwell, who was gone to Spain to settle his affairs, and had received for his account from Boston the Brig remittance Cap: John Ashton loaded chiefly with a cargo of tobacco to the consignation by his absence of Mss. Widow Birmingham, at its arrival Mr. Hartwell came from Bordeaux to Bayonne, went to Bilbao on a business, and was taken by the Inquisitors and carried in to Logroño, all his effects were seised on by this tribunal & Mss. Birmingham compelled to deliver upon oath all his propertÿ, even that she remained creditor to a large sum, his crime should consist, in having been Roman Catholic, he recanted & became a Protestant, this was related to us bÿ Cap: Ashton, who very fortunately sett of, and is arrived here with his ship, we were so struck by this relation, that we directly thought it incumbent to our dutÿ to advice your Excellency thereof, because we could not conceive, how a free Citizen to the united States was liable to be taken as a Subject by His Roman Catholic Majesty’s inquisitors for the Cause of Religion, & this American having no person there, who can claim him, and therefore stranger to every bodÿ should be forced or to forsake his religion, or perhaps suffer death, convinced as we are of your good heart, we dare Confide, your Excellency shall not permit this hardship to one of your Countrÿmen and neighbours, & shall interest himself as He will think most adapted to his situation, we should rejoice, that we had been the cause of his deliverÿ, & that we had contributed to the benefit of one of the subjects to the united States.
        We hope to hear from your Excellencÿ on the subject & that he’ll permit us to remain constantely, / Sir. / Your most Ob: Humble / Servants.
        
          Wilhem & Jan Willink
        
      